DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/19/2021 has been entered and considered by the examiner.  

Allowable Subject Matter

Claims 1, 2, 5-9, 12, and 13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
A review of prior art submitted on an Information Disclosure Statement (IDS) filed on 1/19/2021 was performed and the new prior art of record does not read on the reasons for allowability given below.  An updated search was performed and Applicants remarks and amendments filed on 9/25/2020 have been fully considered, and these remarks and amendments have overcome the submitted prior art. The prior art of record, considered individually or in any reasonable combination fail to fairly show or suggest a claimed invention comprising, among other limitations, a UE determines a greatest value not exceeding the total number of resource blocks usable for transmitting the PSSCH on one or more subchannels among values calculated 2^a2 times 3^a3 times 5^a5, where each of a2, a3, a5 is a non-negative integer, transmitting the PSSCH via RBs corresponding to the greatest value wherein, based on that RBs of the PSSCH and RBs of a PSCCH are consecutive, the number of RBs used for a transmission of the PSCCH is excluded from total number of RBs of the one or more subchannels to 
These limitations, in combination with the remaining limitations of claims 1 and 8, are not taught nor suggested by the prior art of record. Claims 2, 5-7, 9, and 12-13 depend from allowed claims and are therefore allowed for the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT KRUEGER whose telephone number is (303)297-4238.  The examiner can normally be reached on M-F 8:00-5:00 MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/KENT KRUEGER/Primary Examiner, Art Unit 2474